DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on June 30, 2021.  Claims 1-9 are currently pending.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 3, “hoses” should be “houses.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 5, “hoses” should be “houses.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0090851 ("Wong") in view of U.S. Patent Publication No. 2014/0179127 ("Denis").
Regarding claim 1, Wong discloses a sensor comprising: 
a generator (60, Fig. 2) configured to generate a predetermined detection target (light signal, paragraph [0023]); 
a detector (64, Fig. 2) configured to detect the detection target generated by the generator (paragraph [0024]); and 
a substrate (56, Fig. 2) provided with the generator (60, Fig. 2) and the detector (64, Fig. 2), the substrate including a first portion (top portion of 56, Fig. 2), a second portion (bottom portion of 56, Fig. 2), a bent portion (corners of 56, Fig. 2), and a pattern (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit, and see Fig. 7, the circuit must include a ground), 
wherein the pattern is provided in a portion including: 
the first portion provided with the generator (Fig. 2, all portions of 56 are a flexible circuit, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, top portion of 56 is provided with generator 60, Fig. 2); 
the second portion provided with the detector (Fig. 2, all portions of 56 are a flexible circuit, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, bottom portion of 56 is provided with detector 64, Fig. 2); and 

the second portion provided with the detector that faces the generator in a direction perpendicular to the first portion (Fig. 2).
Although Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, as stated above, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, and therefore the flexible circuit 56, Fig. 2, has a ground pattern.  
Wong does not disclose that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.
However, Denis discloses a ground pattern (104, Fig. 3B) is provided in a portion including the first portion (left side 104, Fig. 3B), the second portion (right side 104, Fig. 3B), and the bent portion (104A, Fig. 3B, and see Fig. 100A, Fig. 3A), and the bent portion is narrower (Fig. 3B and paragraph [0058]) than a ground pattern of the first portion (left side 104, Fig. 3B) and a ground pattern of the second portion (right side 104, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in the substrate of Wong order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Regarding claim 2, Wong in view of Dennis discloses the sensor according to claim 1, and Wong further discloses that the substrate (56, Fig. 2) includes a connection portion (vertical 
Regarding claim 3, Wong in view Dennis discloses the sensor according to claim 2, and Wong further discloses that the pattern is further provided in a portion including the connection portion (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit). 
Although Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, as stated above, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, and therefore the flexible circuit 56, Fig. 2, has a ground pattern.  
Wong does not explicitly disclose that the ground pattern of the bent portion is narrower than a ground pattern of the connection portion.
However, Denis discloses a ground pattern (104A, Fig. 3B) of the bent portion (100A, Fig. 3B) is narrower than a ground pattern (104, Fig. 3B) of the first portion (left side 104, Fig. 3B) and a ground pattern (104, Fig. 3B) of the second portion (right side 104, Fig. 3B, and see paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as 
Regarding claim 4, Wong in view of Denis discloses the sensor according to claim 1, and Wong further discloses that the substrate (56, Fig.2) is a flexible printed circuit (paragraph [0023]).
Regarding claim 5, Wong in view of Denis discloses the sensor according to claim 1, and Wong further discloses that the sensor is a rotary encoder (50, Fig. 2, and Abstract).
Regarding claim 6, Wong discloses a sensor substrate (56, Fig. 2), which is a substrate of a sensor including a generator configured to generate a predetermined detection target, a detector configured to detect the detection target generated by the generator, and the substrate provided with the generator and the detector, the substrate comprising: 
a first portion (top portion of 56, Fig. 2); 
a second portion (bottom portion of 56, Fig. 2); 
a bent portion (corners of 56, Fig. 2); and 
a pattern (flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, see Fig. 2, all portions of 56 are a flexible circuit, and see Fig. 7, the circuit must include a ground), 
wherein the pattern is provided in a portion including: 
the first portion provided with the generator (Fig. 2, all portions of 56 are a flexible circuit, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, top portion of 56 is provided with generator 60, Fig. 2); 

the bent portion that is bent between the first portion and the second portion (Fig. 2, all portions of 56, including the corners of 56, are a flexible circuit which inherently contains wiring patterns for connecting components to a power supply and ground), and
the second portion provided with the detector that faces the generator in a direction perpendicular to the first portion (Fig. 2).
Although Wong does not explicitly disclose that a ground pattern is provided in a portion including the first portion, the second portion, and the bent portion, as stated above, flexible circuits inherently contain wiring patterns for connecting components to a power supply and ground, and therefore the flexible circuit 56, Fig. 2, has a ground pattern.
Wong does not disclose that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.
However, Denis discloses a ground pattern (104, Fig. 3B) is provided in a portion including the first portion (left side 104, Fig. 3B), the second portion (right side 104, Fig. 3B), and the bent portion (104A, Fig. 3B, and see Fig. 100A, Fig. 3A), and the bent portion is narrower (Fig. 3B and paragraph [0058]) than a ground pattern of the first portion (left side 104, Fig. 3B) and a ground pattern of the second portion (right side 104, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as 
Regarding claim 7, Wong discloses a sensor manufacturing method, which is a manufacturing method of a sensor including a generator configured to generate a predetermined detection target, a detector configured to detect the detection target generated by the generator, and a substrate provided with the generator and the detector (paragraphs [0053]-[0056]), the method comprising: 
a step of preparing the substrate including a first portion, a second portion, a bent portion, and a pattern (paragraph [0053]-[0056], the flexible circuit 56 is arranged such that the emitter and detector 64 are aligned); 
a step of preparing the pattern provided in a portion including: 
the first portion provided with the generator (paragraph [0056], emitter is mounted to the flexible circuit 56, flexible circuit inherently includes wiring patterns for connecting components to a power supply and ground, see Fig. 7); 
the second portion provided with the detector (paragraph [0056], detector is mounted to the flexible circuit 56, flexible circuit inherently includes wiring patterns for connecting components to a power supply and ground, see Fig. 7); and 
the bent portion provided between the first portion and the second portion, and 
a step of bending the substrate in the bent portion (paragraph [0056], the flexible circuit 56 is arranged such that the emitter and detector 64 are aligned, see Fig. 2), and
the second portion provided with the detector that faces the generator in a direction perpendicular to the first portion (paragraph [0056], and Figs. 2 and 7).

Wong does not disclose that the bent portion is narrower than a ground pattern of the first portion and a ground pattern of the second portion.
However, Denis discloses a ground pattern (104, Fig. 3B) is provided in a portion including the first portion (left side 104, Fig. 3B), the second portion (right side 104, Fig. 3B), and the bent portion (104A, Fig. 3B, and see Fig. 100A, Fig. 3A), and the bent portion is narrower (Fig. 3B and paragraph [0058]) than a ground pattern of the first portion (left side 104, Fig. 3B) and a ground pattern of the second portion (right side 104, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a narrower pattern at the bent portion than the other portions of the substrate as disclosed by Denis in the substrate of Wong order to ensure a flexible, continuous wiring pattern as taught, known, and predictable.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The sensor as claimed, specifically in combination with: a stator that has a cylindrical body and that houses the substrate and the optical scale, wherein the stator comprises a first member .
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the ground pattern structure of Denis is planar and therefore does not teach or suggest the claimed arrangement.  
Examiner disagrees.  Denis discloses it is a flexible substrate (paragraph [0051]), and it can be bent orthogonal to the main plane (paragraph [0058] and see Figs. 3A and 5).  The use of a flexible substrate allows it to be easily bent or folded to conform to a particular geometry, such as the shape of the flexible circuit 56, Fig. 2 of Wong.  It is a well-known advantage of using flexible substrates, such as flexible printed circuits, that conductive traces printed on them can still function even when the substrate is bent to conform to a desired geometry.  Furthermore, Applicant argues Denis in isolation.  In combination, Wong in view of Denis disclose the claimed invention.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878